           Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 1 of 66




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LOIS MOORE                             )
4622 West Maricopa Drive               )
Eagle, Idaho 83616,                    )
                                       )
      and                              )
                                       )
ROBERT MOORE                           )
4622 West Maricopa Drive               )
Eagle, Idaho 83616,                    )
                                       )
      and                              )
                                       )
JANA OREAR                             )
P.O. Box 528                           )
Genoa, Nevada 89411,                   )
                                       )
      and                              )    Civil Action No.
                                       )
CHRISTIANNE O'MALLEY                   )
4005 Bull Rider Drive                  )
Reno, Nevada 89521,                    )
                                       )
      and                              )
                                       )
MARK SAUTER                            )
9512 Beck Court                        )
Bethesda, Maryland 20817,              )
                                       )
      and                              )
                                       )
JOHN ZIMMERLEE                         )
3342 Brickey Lane                      )
Marietta, Georgia 30068,               )
                                       )
      and                              )
                                       )
THE POW INVESTIGATIVE                  )
      PROJECT, INC.                    )
      A Maryland Corporation,          )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               )
         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 2 of 66




                                           )
NATIONAL ARCHIVES AND                      )
       RECORDS ADMINISTRATION              )
National Archives at College Park          )
8601 Adelphi Road                          )
College Park, MD 20740,                    )
                                           )
       Defendant.                          )
                                           )

                                      COMPLAINT
                 (Freedom of Information Act, 5 U.S.C. § 552, as amended)

       This is an action under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, et

seq., as amended, for the disclosure of records improperly withheld from plaintiffs.

                                   Preliminary Statement

       Five of the plaintiffs are family members of two aviators serving in the U.S. Air Force
during the Korean War—Captain Harry Cecil Moore and 1st Lieutenant John Henry
Zimmerlee.

        Captain Moore piloted an F-51 Mustang night fighter, part of the 67th Fighter
Bomber Squadron. On June 1, 1951, Harry flew one of six F-51's that had been enroute to
conduct reconnaissance over North Korea when the Squadron was ordered to proceed
north to provide close air support for a B-29 Bomber crew that had bailed out in enemy
territory near the mouth of the Yalu River. Flying at about 5,000 feet, the Squadron was
attacked by six MiG-15 aircraft of the Soviet 303rd Fighter Aviation Division that had been
patrolling along the river. The Mustangs descended and split up into pairs and single
flights. Harry and another Mustang flew south along the coast trying to evade the MiGs.
One Mustang turned east and continued inland, while three MiGs chased Harry, hit his
Mustang, which smoked, dropped, and landed gently in the Korean Gulf less than 100 feet
from shore.

        On February 27, 1952—eight months after the shoot-down—the Chief of Naval
Personnel wrote to the Judge Advocate General "that there is a possibility that Captain
Moore survived and is now a prisoner of war." But the government did not reveal to his
wife, plaintiff Lois Moore, or his brother, plaintiff Bob Moore, that Harry may have been
alive. Instead, in December of 1953, it wrote them that Harry had been reclassified, from
Missing-in-Action, to Killed-in-Action.

       Fifty years later, in 2002, the Pentagon informed Lois and Bob that evidence had
been discovered by the US–Russia Joint Commission on POW/MIAs, indicating that
communist forces had taken him prisoner. They later learned that Harry may have been
transported to the Soviet Union.
            Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 3 of 66




       A decade later, in 2013, the Department of Defense provided Louis and Bob with a
copy of the Chief of Naval Personnel's February 1952 memorandum relating that Harry
may "now be a prisoner of war." In November of 2019, a researcher discovered a
November 1953 report that "Lt Moore, fighter pilot, was interrogated at the interrogation
center," in North Korea's Camp 5. Harry Moore's story is memorialized in the
documentary, Keeping the Promise Alive. See
https://www.youtube.com/watch?v=kma3hwFRJ1w.

         Air Force 1st Lieutenant John Henry Zimmerlee served as navigator aboard a
B26C light bomber. Sometime after 9:00 p.m. on March 21, 1952, it crashed, after three of
its five crewmembers successfully parachuted out. They were taken prisoner, and last seen
in the custody North Korean and Chinese guards.

                                          Jurisdiction

       1.       The FOIA provides this Court jurisdiction over this matter. Venue is

appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                             Parties

       2.       Plaintiff Lois Moore is an individual who resides in Eagle, Idaho. She is Harry

Moore's widow.

       3.       Plaintiff Robert Moore is an individual residing in Eagle, Idaho. He is Harry

Moore's brother.

       4.       Plaintiff Jana Orear is an individual who resides in Genoa, Nevada. She is

Harry Moore's daughter.

       5.       Plaintiff Christianne O’Malley is an individual who resides in Reno, Nevada.

Ms. O'Malley is Harry Moore's granddaughter.

       6.       Plaintiff Mark Sauter is an investigative journalist and author. He lives in

Bethesda, Maryland.

       7.       Plaintiff John Henry Zimmerlee is an individual who resides in Marietta,

Georgia. He is Lieutenant John Henry Zimmerlee's son.
            Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 4 of 66




       8.       Plaintiff The POW Investigative Project, Inc., is a nonprofit entity duly

organized and existing under the laws of Maryland. It is devoted to investigating the fates

of United States POWs and MIAs last reported alive in communist captivity but never

returned after the Korean, Cold, and Vietnam Wars.

       9.       Defendant National Archives and Records Administration ("Archives") is an

agency within the meaning of 5 U.S.C. § 552(f) of the FOIA, and is in possession and control

of the records which are the subject of this action.

                                                 Facts

       10.      On April 20, 2020, plaintiffs submitted a FOIA request to the Archives,

seeking disclosure of 27 items, plus records associated with twenty "Withdrawal Notices,"

restricting public access. A copy of this FOIA request is attached hereto as Exhibit 1.

       11.      Plaintiffs seek disclosure of:

                (a)    Records regarding (i) Captain Harry Cecil Moore, (ii) Air Force 1st
                       Lieutenant John Henry Zimmerlee, and (iii) Army Engineer Robert
                       Paul Bibb;
                (b)    Ten Department of Defense records;
                (c)    Ten items held by the Eisenhower Presidential Library;
                (d)    One NSA record;
                (e)    One State Department record; and
                (f)    Two CIA records.

       12.      The 27 items identified in plaintiffs' April 20 FOIA request are:

                       Request 1
                       All records regarding the June 1, 1951 shoot down and capture over
                       North Korea of the American F-51 piloted by U.S. Air Force Captain
                       Harry Cecil Moore, his incarceration, interrogation, transportation
                       from North Korea to the Soviet Union, his locations in the Soviet
                       Union, including all evidence that he "may have been interrogated by
                       Soviet officials." Captain Moore's service number is AO 711850. His
                       date of birth is February 11, 1924.
Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 5 of 66




         Request 2
         All records regarding the July 20, 1950 capture of Robert Paul Bibb, in
         Tuejon, South Korea, and his incarceration. He served in the Army
         Company C, 3rd Engineer Combat Battalion, 24th Infantry Division.
         His service number is RA-19076631. His date of birth is December 6,
         1911.

         Request 3
         All POW records concerning Air Force 1st Lieutenant John Henry
         Zimmerlee, Jr. Lieutenant Zimmerlee served as navigator aboard a
         B26C (No. 44-34417) in the Air Force 730th Bomb Squadron. That
         aircraft was downed on March 21, 1952. His service number is AO-
         1998932, and he was born on December 6, 1911.

         CIA Records
         Request 4
         All CIA POW records in Record Group 236.

         Request 5
         All CIA POW records concerning the activities of the Joint Advisory
         Commission Korea (JACK).

         National Security Agency Records
         Request 6
         National Security Agency POW records in Record Group 457,
         including the names of POWs appearing below in Appendix A, and the
         incidents listed below in Appendix B. This is to include records from
         the NSA predecessor, the Armed Forces Security Agency.

         Department of Defense—Records of Joint Chiefs of Staff
         Request 7
         All POW records in Record Group 218, Records of the U.S. Joint Chiefs
         of Staff.

         Department of Defense—Army records
         Request 8
         All records concerning Korean and Cold War POW in the files
         including but not limited to:
         (1)     The U.S. Army Forces Far East (AFFE), 8th U.S. Army, United
                 States Forces Korea and the United Nations Command.
         (2)     The Combined Command Reconnaissance Activities Korea
                 (CCRAK).
         (3)     Records in the Record Group 554 for General Headquarters,
                 Far East Command.
         (4)     All classified documents in the Case Files of American Prisoners
                 of War During the Korean War, 1952-1956, dated September
Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 6 of 66




                1953 or later.
         (5)    All classified documents contained in Record Group 319,
                Records of the Army Staff, dated after September 1953.
         (6)    All classified documents produced by the Army Security
                Agency, dated after September 1953.

         Department of Defense—Air Force records
         Request 9
         All POW records generated from the 6004th and 6006th Air
         Intelligence Squadrons (AISS), including but is not limited to all files
         regarding Project American. Project American was the repository file
         for all U.S. Air Force personnel missing in the Far East.

         Request 10
         All POW records in Record Group 341, Records of Headquarters U.S.
         Air Force (Air Staff).

         Request 11
         All Air Force POW records in Record Group 342, Records of U.S. Air
         Force Commands, Activities, and Organizations. (See, e.g.
         https://www.archives.gov/research/guidefed-
         records/groups/342.html)

         Request 12
         All POW records produced by the U.S. Air Force Security Service.

         Department of Defense—Navy
         Request 13
         All Bureau of Naval Personnel POW records in Record Group 24.

         Request 14
         All POW records of the Office of the Chief of Naval Operations in Record
         Group 38.

         Request 15
         Record Group 38, all completed Naval forms, Identification data on
         missing U.S. Naval and Marine Personnel, from February of 1956,
         regarding Korean POWs believed to be in the Soviet Union.

         Request 16
         All Navy records in Record Group 38, the Case Files of American
         Prisoners of War During the Korean War, 1952-1956.
Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 7 of 66




         State Department
         Request 17
         All POW records in Record Group 59, General Records of the
         Department of State, Central Foreign Policy File, including but not
         limited to Central Files 1958-1963, Record Group 59, Boxes 157-161,
         lot files 63D168, 65D93, 65D235, 66D224, and 66D245.

         Eisenhower Presidential Library
         Request 18
         All classified and unreleased records held or controlled by the
         Eisenhower Library concerning POWs.

         Request 19
         The original intelligence memos from February 3, 1955 and February
         4, 1955 concerning a debriefing of defector Yuri Rastvorov and his
         knowledge of U.S. POW/MIA and other Soviet intelligence activities.

         Request 20
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the “Ann Whitman File,” or Eisenhower presidential
         papers, from 1953-1961. This includes but is not limited to the
         Administration Series, Box 40, and Diary Series Box 5.

         Request 21
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the White House Central Files, Confidential File, Box 61
         and Box 70.

         Request 22
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the John Foster Dulles file Boxes 10 and 12.

         Request 23
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the Christian A. Herter Papers, 1957-1961, Box 3, Box 5,
         Box 6, Box 7, and Box 11, regarding downed U.S. airmen.

         Request 24
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the White House Office, National Security Council Staff
         files, Operations Coordinating Board Central Files Series, Boxes 117-
         118, entitled, OCB 383.6 Prisoners of War—Korean War.

         Request 25
         All classified documents concerning U.S. Korean and Cold War
         POW/MIA in the White House Office, NSC Series, Box 18, USSR 1954-
         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 8 of 66




                      60, which contains eight pages of classified material regarding Soviet-
                      related aircraft incidents.

                      Request 26
                      All classified documents concerning U.S. Korean and Cold War
                      POW/MIA in the White House Office, Office of the Staff Secretary,
                      Records 1952-1961, documenting U.S. aircraft losses and crewmen.

                      Request 27
                      All classified documents concerning POWs in the White House Office,
                      National Security Staff files, 1948-1961.

                      Requests 28 through 48 seek disclosure of records associated with
                      twenty "Withdrawal Notices," restricting public access. These
                      requests are set forth below, together with the Withdrawal Notices to
                      which they refer.

       13.    Defendant Archives received plaintiffs' requests on April 23. 2020. Exhibit 2

is the certified mail receipt and the accompanying tracking information.

       14.    To date, defendant has failed to acknowledge receipt of plaintiffs' FOIA

requests, and has failed to substantively respond. Thus, plaintiffs have constructively

exhausted their administrative remedies by the CIA's failure to respond within twenty

working days under 5 U.S.C. § 552 (b)(6)(A)(i).

                                          Count I
                                     (Prompt Disclosure)

       15.    Plaintiffs restate paragraphs 1-14 as if fully repeated here.

       16.    Plaintiffs have a statutory right to the records they seek, and there is no legal

basis for the CIA's refusal to disclose them.

                                          Count II
                                     (News Media Status)

       17.    Plaintiffs restate paragraphs 1-16 as if fully repeated here.
         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 9 of 66




       18.    Plaintiffs' Aril 20, 2020 letter requested status as a representative of the

news media, and the administrative record demonstrates that plaintiff Mark Sauter is

entitled to a waiver of search and review fees under 5 U.S.C. § 552 (a)(4)(A)(ii)(II).

       WHEREFORE, Plaintiffs respectfully pray that this Court:

       (1)    Order defendant grant plaintiff Mark Sauter status as representative of the
              news media under 5 U.S.C. § 552(a)(4)(A)(ii)(II);

       (2)    Order defendant to conduct a thorough search for all responsive records;

       (3)    Order defendant to promptly provide the information to plaintiffs, in
              electronic format, as requested; and

       (4)    Award plaintiffs reasonable costs and attorneys' fees incurred in the
              prosecution of this action under 5 U.S.C. § 552 (a)(4)(E) and 28 U.S.C.
              § 2412(d).


DATE: June 25, 2020.



                                    Respectfully submitted,


                                       / s/ John H Clarke
                                    John H. Clarke Bar No. 388599
                                    1629 K Street, NW
                                    Suite 300
                                    Washington, DC 20006
                                    (202) 344-0776
                                    Fax (202) 332-3030
                                    john@johnhclarkelaw.com
                                    Attorney for Plaintiffs
                 Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 10 of 66
                                                   Law Office
                                                John H. Clarke
                                               1629 K Street, NW
                                                    Suite 300
                                              Washington, DC 20006
                                                 (202) 344-0776
                                            John@JohnHClarkeLaw.com
Also Admitted in Virginia
and Maryland                                                                         FAX: (202) 332-3030


                                                April 20, 2020



          Freedom of Information Act Request
          National Archives and Records Administration
          National Archives at College Park
          8601 Adelphi Road
          Room 5500
          College Park, MD 20740-6001

                    Re:     FOIA requests for records regarding unrepatriated
                            United States POWs from the Korean War

          Dear Ladies and Gentlemen:

                  This is request under the Freedom of Information Act, 5 USC § 552 et seq.,
          made by seven individuals and a corporation. They are Lois Moore, Robert Moore,
          Jana Orear, Christianne O’Malley, Michael Driggs, John Zimmerlee, Mark Sauter, and
          the POW Investigative Project, Inc., a nonprofit entity devoted to investigating the
          fates of United States POWs and MIAs last reported alive in communist captivity but
          never returned after the Korean, Cold, and Vietnam Wars. The requests seek
          records concerning American POWs captured by the communists, not reported to
          have died, and not returned after the end of the Korean War, as well as after Cold
          War shoot downs.

                 Mark Sauter is an investigative journalist and author. The other six
          individuals are family members of one of three unrepatriated Korean War POWs—
          Army Master Sergeant Robert Paul Bibb, Air Force Pilot Captain Harry Cecil Moore,
          and Air Force Captain John Henry Zimmerlee.
                On July 20, 1950 Master Sergeant Robert Bibb was captured in the Battle of
          Taejon, an early fight in South Korea that overwhelmed the 24th Infantry Division,
          which was outnumbered and lacking communications and weapons.
                 Captain Harry Moore was taken prisoner on June 1, 1951, after Soviet MiG-
          15s shot down the F-51 fighter that he was piloting. He was thereafter transferred
          to the USSR, to Camp No. 18 near Potma, Mordovia, where, in 1952, he was
          interrogated by the Commander of the Soviet 64th Fighter Aviation Corps.


                                                                           Exhibit 1
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 11 of 66

                                          2




       Air Force 1st Lieutenant John Henry Zimmerlee served as navigator aboard a
B26C light bomber. Sometime after 9:00 p.m. on March 21, 1952, it crashed, after
three of its five crewmembers successfully parachuted out. They were taken
prisoner, and last seen in the custody North Korean and Chinese guards.
        The term "POW" in the requests refer to United States military personnel
taken prisoner during the Korean War, and the Cold War, who were not repatriated,
and includes "MIAs," or missing in action. The term "POW records" should be read
to include all intelligence material of whatsoever nature, including all reports,
analysis, correspondence, signals intelligence or SIGNET (including transcripts of
communist propaganda broadcasts), imagery, and live sighting reports. The term
"live sighting reports" should be read to include those based on hearsay, together
with the corresponding interview notes.

       These requests do not seek information that appears in any record on the CIA
website, or on any Department of Defense website, but only if such records were
released in full, with no redactions.



Request 1
All records regarding the June 1, 1951 shoot down and capture over North Korea of
the American F-51 piloted by U.S. Air Force Captain Harry Cecil Moore, his
incarceration, interrogation, transportation from North Korea to the Soviet Union,
his locations in the Soviet Union, including all evidence that he "may have been
interrogated by Soviet officials." Captain Moore's service number is AO 711850. His
date of birth is February 11, 1924.

Request 2
All records regarding the July 20, 1950 capture of Robert Paul Bibb, in Tuejon, South
Korea, and his incarceration. He served in the Army Company C, 3rd Engineer
Combat Battalion, 24th Infantry Division. His service number is RA-19076631. His
date of birth is December 6, 1911.

Request 3
All POW records concerning Air Force 1st Lieutenant John Henry Zimmerlee, Jr.
Lieutenant Zimmerlee served as navigator aboard a B26C (No. 44-34417) in the Air
Force 730th Bomb Squadron. That aircraft was downed on March 21, 1952. His
service number is AO-1998932, and he was born on December 6, 1911.
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 12 of 66

                                          3




CIA Records
Request 4
All CIA POW records in Record Group 236.

Request 5
All CIA POW records concerning the activities of the Joint Advisory Commission
Korea (JACK).

National Security Agency Records
Request 6
National Security Agency POW records in Record Group 457, including the names of
POWs appearing below in Appendix A, and the incidents listed below in Appendix B.
This is to include records from the NSA predecessor, the Armed Forces Security
Agency.

Department of Defense—Records of Joint Chiefs of Staff
Request 7
All POW records in Record Group 218, Records of the U.S. Joint Chiefs of Staff.

Department of Defense—Army records
Request 8
All records concerning Korean and Cold War POW in the files including but not
limited to:

       (1)    The U.S. Army Forces Far East (AFFE), 8th U.S. Army, United States
              Forces Korea and the United Nations Command.
       (2)    The Combined Command Reconnaissance Activities Korea (CCRAK).
       (3)    Records in the Record Group 554 for General Headquarters, Far East
              Command.
       (4)    All classified documents in the Case Files of American Prisoners of War
              During the Korean War, 1952-1956, dated September 1953 or later.
       (5)    All classified documents contained in Record Group 319, Records of
              the Army Staff, dated after September 1953.
       (6)    All classified documents produced by the Army Security Agency, dated
              after September 1953.
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 13 of 66

                                          4




Department of Defense—Air Force records
Request 9
All POW records generated from the 6004th and 6006th Air Intelligence Squadrons
(AISS), including but is not limited to all files regarding Project American. Project
American was the repository file for all U.S. Air Force personnel missing in the Far
East.

Request 10
All POW records in Record Group 341, Records of Headquarters U.S. Air Force (Air
Staff).

Request 11
All Air Force POW records in Record Group 342, Records of U.S. Air Force Commands,
Activities, and Organizations. (See, e.g. https://www.archives.gov/research/guide-
fed-records/groups/342.html)

Request 12
All POW records produced by the U.S. Air Force Security Service.

Department of Defense—Navy
Request 13
All Bureau of Naval Personnel POW records in Record Group 24.

Request 14
All POW records of the Office of the Chief of Naval Operations in Record Group 38.

Request 15
Record Group 38, all completed Naval forms, Identification data on missing U.S.
Naval and Marine Personnel, from February of 1956, regarding Korean POWs
believed to be in the Soviet Union.

Request 16
All Navy records in Record Group 38, the Case Files of American Prisoners of War
During the Korean War, 1952-1956.

State Department
Request 17
All POW records in Record Group 59, General Records of the Department of State,
Central Foreign Policy File, including but not limited to Central Files 1958-1963,
Record Group 59, Boxes 157-161, lot files 63D168, 65D93, 65D235, 66D224, and
66D245.
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 14 of 66

                                          5




Eisenhower Presidential Library
Request 18
All classified and unreleased records held or controlled by the Eisenhower Library
concerning POWs.

Request 19
The original intelligence memos from February 3, 1955 and February 4, 1955
concerning a debriefing of defector Yuri Rastvorov and his knowledge of U.S.
POW/MIA and other Soviet intelligence activities.

Request 20
All classified documents concerning U.S. Korean and Cold War POW/MIA in the “Ann
Whitman File,” or Eisenhower presidential papers, from 1953-1961. This includes
but is not limited to the Administration Series, Box 40, and Diary Series Box 5.

Request 21
All classified documents concerning U.S. Korean and Cold War POW/MIA in the
White House Central Files, Confidential File, Box 61 and Box 70.

Request 22
All classified documents concerning U.S. Korean and Cold War POW/MIA in the John
Foster Dulles file Boxes 10 and 12.

Request 23
All classified documents concerning U.S. Korean and Cold War POW/MIA in the
Christian A. Herter Papers, 1957-1961, Box 3, Box 5, Box 6, Box 7, and Box 11,
regarding downed U.S. airmen.

Request 24
All classified documents concerning U.S. Korean and Cold War POW/MIA in the
White House Office, National Security Council Staff files, Operations Coordinating
Board Central Files Series, Boxes 117-118, entitled, OCB 383.6 Prisoners of War –
Korean War.

Request 25
All classified documents concerning U.S. Korean and Cold War POW/MIA in the
White House Office, NSC Series, Box 18, USSR 1954-60, which contains eight pages of
classified material regarding Soviet-related aircraft incidents.
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 15 of 66

                                           6




Request 26
All classified documents concerning U.S. Korean and Cold War POW/MIA in the
White House Office, Office of the Staff Secretary, Records 1952-1961, documenting
U.S. aircraft losses and crewmen.

Request 27
All classified documents concerning POWs in the White House Office, National
Security Staff files, 1948-1961.

       Request 28 through 48 seek disclosure of records associated with twenty
"Withdrawal Notices," restricting public access. These requests are set forth below,
together with the Withdrawal Notices to which they refer.


       Fee Waiver. The requesters seek a news media waiver of search and review
fees under 5 U.S.C. §§ 552 (a)(4)(a)(iii), and a waiver of copying costs under 5 U.S.C.
§§ 552 (a)(4)(A)(ii)(II), as disclosure will shed light on the government 's
operations and activities.

        Mark Sauter is a member of the news media. He has been an award-winning
investigative reporter and historian since 1987, employed by national and local
television and newspaper outlets. He co-authored four books. One, written with
Korean War POW expert John Zimmerlee, is titled American Trophies, and is
subtitled, "How US POWs Were Surrendered to North Korea, China and Russia by
Washington’s Cynical Attitude." He coauthored with James Sanders, The Men We
Left Behind: Henry Kissinger, the Politics of Deceit and the Tragic Fate of POWs After
the Vietnam War, published in 1993. And he co-authored with James Carafano a
McGraw Hill university textbook, Homeland Security: A Complete Guide.

        Mr. Sauter served as a U.S. Army officer in the Special Forces and infantry,
including service in the DMZ between South and North Korea. He has been
investigating the fate of unrepatriated American POWs from the Korean and Cold
Wars since 1989, and has uncovered evidence that the U.S. government knew that
specific American prisoners were held at the end of the conflict but never returned,
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 16 of 66

                                           7




that reports of their survival in enemy hands continued to be received for decades,
and that information pertaining to their fate remains classified today. Mr. Sauter’s
findings on the POW issue have been covered by media organizations such as the
Associated Press, New York Times, ABC News, Washington Post and Wall Street
Journal.

       Mr. Sauter gathers information of potential interest to the general public,
uses his editorial skills to turn the raw materials into a distinct work, and
distributes that work to his audience. Upon disclosure of the records sought, he has
concrete plans to make the information public.

       Materials on POW/MIAs will contribute significantly to public understanding
on the operations or activities of the government. Among other things, they will
reveal the extent, nature, intensity, and duration of the government's efforts to
locate POW/MIAs, a subject that has long been of intense interest to the public. The
records will provide information regarding the thoroughness, scope, intensity,
dedication and creativity of the search for missing POW/MIAs. Disclosure will also
show how agencies cooperated and coordinated their efforts with other agencies
which possessed information on POW/MIAs.

        The interest of enhancing the public's understanding of the operations or
activities of the U.S. Government is clear, and the records' connection to these
government activities is direct. Release of the information is will contribute to an
understanding of government operations or activities regarding the Korean War
POW/MIA issue, as compared with awareness prior to the disclosure.

       This request seeks disclosure of records that have remained secret despite
Congressional inquiries, the mandates of Executive Order 12812 and Presidential
Decision Directive NSC 8, and "The McCain Bill," 50 U.S.C. § 435 Note.

       Electronic format. Kindly produce these records in electronic format, PDF.
See 5 U.S.C. § 552(a)(3)(B): "In making any record available to a person under this
paragraph, an agency shall provide the record in any form or format requested by
the person if the record is readily reproducible by the agency in that form or
format."

        Right of Appeal. The information sought is not the subject of pending
litigation in the federal courts. In any event, kindly apprise the requesters of their
right to administratively appeal any adverse response.
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 17 of 66

                                               8




                               Sincerely,


                               John H. Clarke


cc:
Lois Moore
Robert Moore
Jana Orear
Christianne O’Malley
John Zimmerlee
Michael Driggs
Mark Sauter




Enclosures:                                                                              Page

      FOIA Request 28. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (26)

      FOIA Request 29. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (27)

      FOIA Request 30. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (28)

      FOIA Request 31. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (29)

      FOIA Request 32. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (30)

      FOIA Request 33. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (31)

      FOIA Request 34. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (32)
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 18 of 66

                                               9
      FOIA Request 35. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (33)

      FOIA Request 36. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (34)

      FOIA Request 37. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (35)

      FOIA Request 38. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (36)

      FOIA Request 39. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (37)

      FOIA Request 40. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (38)

      FOIA Request 41. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (39)

      FOIA Request 42. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (40)

      FOIA Request 43. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (41)

      FOIA Request 44. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (42)

      FOIA Request 45. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (43)

      FOIA Request 46. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (44)

      FOIA Request 47. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (45)

      FOIA Request 48. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
      (Corresponding Withdrawal Slip). . . . . . . . . . . . . . . . . . . . . . . . . (46)


APPENDIX A: KOREAN WAR POW/MIA NAMES. . . . . . . . . . . . . . . . . . . . 47

APPENDIX B: COLD WAR POW/MIA INCIDENTS AND NAMES. . . . . . . . . . . 51
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 19 of 66

                                           10




Withdrawal Slips
Request 28
Please release the 42 pages of intelligence reports referenced in the June 4, 2001
withdrawal slip, a copy of which is attached at page 26, which states, in its entirety:

              RG: 338
              Tab #: 38
              Entry: 338-7503
              Copies: 1
              Pages: 42
              Box: 3

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                      Folder Title: INTEL RPTS
                      Document Date: 11/07/1956
                      Document Ser#:

              Description: DISP

              In review of this file this item was removed because access to it is
              restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restrictions statements
              which are available for examination.

              NND: 961078
              Withdrawn: 04/06/2001 by: JOHN RITZ
              FOIA RETRIEVAL # 961078 3 38

Request 29
Please release the 106 pages of intelligence reports referenced in the attached June
4, 2001 withdrawal slip, a copy of which is attached at page 27, and which states, in
its entirety:

              RG: 338
              Tab #: 35
              Entry: 338-7503
              Copies: 1
              Pages: 106
              Box: 3

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 20 of 66

                                          11




                     Folder Title: PROJ. ZENITH CONTROL DATA
                     Document Date: 11/00/1954
                     Document Ser#:

              Description: RPT

              In review of this file this item was removed because access to it is
              restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restrictions statements
              which are available for examination.

              NND: 961078
              Withdrawn: 04/06/2001 by: JOHN RITZ
              FOIA RETRIEVAL # 961078 3 35

Request 30
Please release the 94 pages of intelligence reports referenced in the attached June 4,
2001 withdrawal slip, a copy of which is attached at page 28, and which states, in its
entirety

              RG: 338
              Tab #: 36
              Entry: 338-7503
              Copies: 1
              Pages: 94
              Box: 3

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                     Folder Title: PROJ. ZEPHYR CONTROL DATA
                     Document Date: 11/00/1954
                     Document Ser#:

              Description: BOOKLET

              In review of this file this item was removed because access to it is
              restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restrictions statements
              which are available for examination.

              NND: 961078
              Withdrawn: 04/06/2001 by: JOHN RITZ
              FOIA RETRIEVAL # 961078 3 36
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 21 of 66

                                        12




Request 31
Please release the 3 pages of intelligence reports referenced in the attached
September 2, 2001 withdrawal slip, a copy of which is attached at page 29, and
which states, in its entirety

             RG: 338
             Tab #: 28
             Entry: 338-7503
             Box: 1
             Copies: 1
             Pages: 3
             Class: S

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    File Designation: 350.05 E.E.I. ESCAPE & EVASION
                    MEMO
                    Document Date: 08/11/1955
                    From
                    To

             In the review of this file this item was removed because access to it
             is restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restriction statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
              X Security-Classified Information


             NND: 961078
             Date: 02/08/2001     by: JR

Request 32
Please release the 3 pages of intelligence reports referenced in the attached
September 2, 2001 withdrawal slip, a copy of which is attached at page 30, and
which states, in its entirety:

             RG: 338
             Tab #: 29
             Entry: 338-7503
             Box: 1
             Copies: 1
             Pages: 3
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 22 of 66

                                          13




              Class: S

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                     File Designation: 350.05 E.E.I. ESCAPE & EVASION
                     MEMO
                     Document Date: 00/CA/1955
                     From:
                     To: CINC

              In the review of this file this item was removed because access to it
              is restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restriction statements
              which are available for examination. The item identified above has
              been withdrawn because it contains:
               X Security-Classified Information


              NND: 961078
              Date: 02/08/2001      by: JR

Request 33
Please release the 30 pages of intelligence reports referenced in the attached July 9,
2005 withdrawal slip, a copy of which is attached at page 31, and which states, in its
entirety:

              RG: 554
              Box: 9
              Folder: 1
              Document: 13
              Series:
              Copies: 1
              Pages: 30

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                     Folder Title: 350.05 E.E.I
                     Document Date: 10-03-1955
                     Document Type: Memorandum
                     From: Matzko
                     To: Stanley
                     Subject: memo w/att
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 23 of 66

                                         14




              In review of this file this item was removed because access to it is
              restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restrictions statements
              which are available for examination.

              NND: 39314
              Withdrawn: 09-07-2005 by:
              FOIA RETRIEVAL #: 39314 00009 0001 13

Request 34
Please release the 2 pages of intelligence reports referenced in the attached August
2, 2001 withdrawal slip, a copy of which is attached at page 32, and which states, in
its entirety:

              RG: 338
              Tab #: 24
              Entry: 338-7503
              Box: 1
              Copies: 1
              Pages: 2
              Class: S

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                     File Designation: 370.02 OP & RPTS.
                     Date: 30/09/1955
                     From:
                     To:

              In the review of this file this item was removed because access to it
              is restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restriction statements
              which are available for examination. The item identified above has
              been withdrawn because it contains:
               X Security-Classified Information


              NND: 961078
              Date: 02/08/2001     by: JR
     Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 24 of 66

                                          15




Request 35
Please release the 6 pages of intelligence reports referenced in the attached April 6,
2001 withdrawal slip, a copy of which is attached at page 33, and which states, in its
entirety

              RG: 338
              Tab #: 116
              Entry: 338-7503
              Copies: 1
              Pages: 6
              Box: 5

              ACCESS RESTRICTED
              The item identified below has been withdrawn from this file:

                     Folder Title: A 026 1956
                     Document Date: 01/11/1956
                     Document Ser#:

              Description: RPT

              In review of this file this item was removed because access to it is
              restricted. Restrictions on records in the National Archives are
              stated in general and specific record group restrictions statements
              which are available for examination.

              NND: 961078
              Withdrawn: 06/04/2001 by: JOHN RITZ
              FOIA RETRIEVAL # 961078 5 116

Request 36
Please release the 19 pages of intelligence reports referenced in the attached August
2, 2001 withdrawal slip, a copy of which is attached at page 34, and which states, in
its entirety

              RG: 338
              Tab #: 27
              Entry: 338-7503
              Box: 1
              Copies: 1
              Pages: 19
              Class: S
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 25 of 66

                                        16




             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    File Designation: 350.05 E.E.I. ESCAPE & EVASION
                    Date: 15/12/55
                    From:
                    To:

             In the review of this file this item was removed because access to it
             is restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restriction statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
              X Security-Classified Information


             NND: 961078
             Date: 02/08/2001     by: JR

Request 37
Please release the 19 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 35, and
which states, in its entirety

             RG: 38
             Tab #: 5
             Entry: POW Desk
             Copies: 1
             Pages: 19
             Class: C
             Specmark:
             Box: 2

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: A16-2/26.11.8 NAVPERS…
                    Document Date: 14/07/54
                    Document Ser#:

             Rpt 819-54 Fr NA London

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 26 of 66

                                        17




             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00002 00005

Request 38
Please release the 12 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 36, and
which states, in its entirety

             RG: 38
             Tab #: 15
             Entry: POW Desk
             Copies: 1
             Pages: 12
             Class: S
             Specmark:
             Box: 6

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: A16-2/26.27.8 Prisons…
                    Document Date: 15/07/55
                    Document Ser#:

             IR Fr CIA

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00006 00015
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 27 of 66

                                        18




Request 39
Please release the 2 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 37, and
which states, in its entirety

             RG: 38
             Tab #: 20
             Entry: POW Desk
             Copies: 1
             Pages: 2
             Class: S
             Specmark:
             Box: 6

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: A16-2/26.27.8 Prisons…
                    Document Date: 28/03/55
                    Document Ser#:

             IR Fr CIA

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00006 00020

Request 40
Please release the 4 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 38, and
which states, in its entirety:

             RG: 38
             Tab #: 7
             Entry: POW Desk
             Copies: 1
             Pages: 4
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 28 of 66

                                        19




             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 15/05/53
                    Document Ser#:

             Rpt Re: POW Camps

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00007

Request 41
Please release the 2 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 39, and
which states, in its entirety:

             RG: 38
             Tab #: 8
             Entry: POW Desk
             Copies: 1
             Pages: 2
             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 12/05/53
                    Document Ser#:
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 29 of 66

                                        20




             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00008

Request 42
Please release the 1 page of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 40, and
which states, in its entirety

             RG: 38
             Tab #: 12
             Entry: POW Desk
             Copies: 1
             Pages: 1
             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 31/03/53
                    Document Ser#:

             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 30 of 66

                                        21




             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00012

Request 43
Please release the 2 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 41, and
which states, in its entirety

             RG: 38
             Tab #: 14
             Entry: POW Desk
             Copies: 1
             Pages: 2
             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 04/03/53
                    Document Ser#:

             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00014

Request 44
Please release the 2 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 42, and
which states, in its entirety:
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 31 of 66

                                        22




             RG: 38
             Tab #: 15
             Entry: POW Desk
             Copies: 1
             Pages: 2
             Class: S
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 17/02/53
                    Document Ser#:

             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00015

Request 45
Please release the 2 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 43, and
which states, in its entirety:

             RG: 38
             Tab #: 16
             Entry: POW Desk
             Copies: 1
             Pages: 2
             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 32 of 66

                                        23




             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #2
                    Document Date: 19/02/53
                    Document Ser#:

             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00016

Request 46
Please release the 4 pages of intelligence reports referenced in the attached
December 12, 1994 withdrawal slip, a copy of which is attached at page 44, and
which states, in its entirety

             RG: 38
             Tab #: 54
             Entry: POW Desk
             Copies: 1
             Pages: 4
             Class: C
             Specmark:
             Box: 7

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: Prisons & Camps – USSR #3
                    Document Date: 01/02/54
                    Document Ser#:

             Rpt

             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 33 of 66

                                        24




             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 957307
             Withdrawn: 12/12/1994 by: PMK
             FOIA RETRIEVAL # 957307 00007 00054

Request 47
Please release the 52 pages of intelligence reports referenced in the attached
November 13, 1998 withdrawal slip, a copy of which is attached at page 45, and
which states, in its entirety:

             RG: 24
             Tab #: 1A
             Entry: Secret General Corresp.
             Copies: 22
             Pages: 52
             Class: S:
             Box: 15

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    File Designation: 3430 – 3930 1959/1960 Partial Folder
                    Date: 1960
                    From: Navy
                    To:


             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination. The item identified above has
             been withdrawn because it contains:
             X Security-Classified Information

             NND: 993013
             Date: 13 Nov 1998
             Withdrawn by: MRW
    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 34 of 66

                                        25




Request 48
Please release the 30 pages of intelligence reports referenced in the attached
September 5, 2011 withdrawal slip, a copy of which is attached at page 46, and
which states, in its entirety:

             RG: 341
             Records of Headquarters U.S. Air Force (Air Staff)
             Box: 00499
             Withhold Box: 234
             Withhold Folder: 3
             Document: 13
             Series:
             Copies: 1
             Total Pages: 30

             ACCESS RESTRICTED
             The item identified below has been withdrawn from this file:

                    Folder Title: AF 215807
                    Document Date: 08-10-1950
                    Document Type: Intelligence Report
                    Special Media:
                    From:
                    To:
                    Subject: AERIAL PHOTOGRAPHS TABBED WITH
                    DOCUMENTS


             In review of this file this item was removed because access to it is
             restricted. Restrictions on records in the National Archives are
             stated in general and specific record group restrictions statements
             which are available for examination.


             NND: 57565
             Withdrawn: 05-09-2011 by: ANDC
             RETRIEVAL #: 57565 00499 234 3 13
             System DocID: 31397954
cv-01735-RCLWlT~DR"W"l
              Document 1NOT>CE
                         Filed 06/25/20 Pa



    -,
    ~m
    T"" ':llI
    EntIy )38.'503
    P_ .2
    8(>• . 3
                   ACCESS RESTRICTED
    Tho.-                     -..                    "'.....




    011        --
               F _ T'" 'NTEL Rl'TS
               ~DoIo


          _ , "'""
                           "If>1J'_

    ,.... _ _ 01 .." lie "''' """' .... . --..... """
    -.aocl R...._          on"""'"    II ... N_ """",,-,
    _      .. _          -lJ'<I'4'    ~       "'-­


    ,"" e._ _



                                     .. JOH N RITZ
    FOOA R~TlI"'''''' • Ml01S 3 3l!

                                          000026
0-cv-01735-RCL Document 1 Filed 06/25/20 Page


                     WITHORAWA l NOTICE

     G 338
     ab "· 35
    Enlry 333-7r.oJ
    ~:,
     Page< ' OIl


                      ACC ESS "ESTRICTEO
     The ,..'" _           ....". ".. ....... "'........, "...., .... Me
            , _ Too P'lOJ IENOTH CO!'lTRQI. OATA
            00<1._ _ ,0... "I0OI' 050
            00<1.__' _
      n    _       .....


      "'"'" '-R.........,.,.oo
               '" '* Ito ...reco-o.
      ~

               -               ..., *" _
                                     ,n "'" N_
      _" _ ~ rK<I"d ;_p ,"_,........u ;;;
      .......
   ~~, n78
                                                          l>ecau>.o ""'"
                                                             """"""" .




   ~...., 04.0JM>OO ,                     ..,. JOHN "' TZ



                                                     000027
0-cv-01735-RCL Document 1 Filed 06/25/20 Page


                    W"HOUWA, N O TI C E




      _.
     .-,
       ...,. '-
      ~~
      TOO




     - ,
             ..




      ... _--------......
                    """'$8   "$"'0:,(0
     ,

            --
            '_ _ __ ...OJ lI'""",RCQI<lROl
                        " 0>(>" ...        ""'A




             _--
      ... ....... ..... "" ... _,...
    .............
       ",-
                                     _ ~ I~_ ~ ,


                               ...... '"""""" '.....
    r::-_= " _ .. , _ ..... _ - ~ '='=
                                                       -.....

                                                000028
                 Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 38 of 66




                                                    TAB #:     q
RG:   36B                                             I    /   3    /~-.)~­
ENTRY : Ass. 3                                     COPIES / PPS. /CLASS .

BOX :   I
                                  ACCESS RESTRICTED

The item identified below has been withdrawn from this file:

            File Designation


                          Date
                          From
                             To
 In t he r e vi ew o f this file this item was removed becaus e a c c es s             0

 i t i s restricted.      Restrictions on records in the            ationa

 Archives a re stat e d in gen e r a l and specific record group

 restriction statements which are ava i l a b l e for examinatio.                  e
 item identified above has been withdrawn because it contai s:
                                     ~ s e cur i ty - Cl as sified Informatio

                                     o   Otherwise Res t r i c t e d Informatio




                                                           Date

                                               Wi±bdratwn by -4J
                                                             ---'<-===-------




                                                                                  000029
                    Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 39 of 66



                                                          TAB #: )...    1
RG :

ENTRy :4 .5                                                  I    1     ,2     I--,-,,-S--=-
                                                         ~
                                                         C~O=
                                                            P~I=
                                                               E7S1   PPS. ICLASS.
BOX :     /
                                      ACCESS RESTRICTED

Th      item identi ied below has been withdrawn f rom t his file :

              Fil    D s 'gn tion

                                       O1:?/lZl'


                               From
                                 To    C   /,v   V
In the review of this file this item was removed because access to

it is restricted .             Restrictions on records in the National
Arc hives are stated in g ene ra l a n d specific record group

restric tion statements which a re av a i lab l e for examination.                             The
i t em identi fi ed above has been withdrawn b ecau s e it contains:

                                        ~ s ecuri tY - Cl aSS i fied         Information

                                        o    Otherwise Restricted Information




                                                                 Date

                                                     Withdrawn by ~
                                                                        ---=--=--- - - - - -




                                                                                               000030
      Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 40 of 66


                  WI                II                              WAL NOTICE



                                           1                        urn nt: 13




                                                                             D

III                                                             I    withdr wn from this file:


                                        1
                                       :M           I       I       n turn




                  . . . . . . . . . . . . . wi t


           w                      1I   I       it       I   W          r mov d because access to it is
                                                                    in th N tionaI Archives are stated in
                                                                r      tri tion t tements which are available




                                                                                                     000031
                 Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 41 of 66




                                                                  TAB #: )
RG :    3 ':J
                                                              _ L       /           /
                                                              COP IES / PP . /C
BOX :    /

                                     ACCESS RESTRICTED

The item identified below has been withdr a wn fro
                                                              /
                                                                   o         rs .
             File Designat i o n
                                      /J<.J TE
                             Date      3"   I   6'f   IS's
                             From
                                To
 In the review of this file this i t e m was remo ed                           eca

 it is restricted.           Restrictions on records i                      t ea

 Archives are stated in general and spe c i f i c rec

 restriction statements which are av a i lab l e f r
 item identified above has been withdrawn

                                       ~securitY- Cl a SS
                                       o        Otherwi s e       e t




                                                                                        000032
         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 42 of 66


      : 116
En ry: 338-7503
Copies: 1
Pages: 6

Box: 5
                  ACCESS RESTRICTED
The item identified below has been withdraw n from this file:
                     4' r: G / "f &.-c



Description: RPT


In the review of this file this item was removed because ac
restricted. Restrictions on records in the National Archives
general and specific record group restriction statements wh
for examination.


   0:961078
Withdrawn: 06/04/2001                           by : JOHN RITZ

FOIA RETRIEVAL #: 961078 5 116




                                                                          000033
         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 43 of 66




                                             TAB #: ). 7

                                              I   / /1    /
                                            COPIES/ PP s. /CLASS.


                             ACCESS RESTRICTED
                             w h a s been withdrawn from this file:

                        on                        £s e- 4?~ t ffvA


                    D

                        om
                        To

     v     w       his file thi s i t e m was remov e d because aeee

                     Restrictions on records i n t he National
                    d i n gener a l and specific recor d group

                   ment s which are available for ex aminat i o n.

1 aen~ 1 ~ ~ e d   bove has been withdrawn because it c ont a i
                               0( Security-Classified      Informat i o

                                o   Otherwise Restricted Informa i




                                                                          000034
                   Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 44 of 66
                         WIT H D RAW A L          NOT ICE


RG:     038                                                     TAB   #:        5

ENTRY : POW Desk                                               001 / 0019 / C /

                                                              COPIES/PPS/CLASS/SPECMARK

BOX:          2

                                     ACCESS RESTRICTED

The item identified below has been withdrawn from this file:



              Folder Title :        A16-2/26.11.8     NAVPERS ...

              Document Date:        14/07/54

              Document Ser.#:




                               Rpt 819-54             Fr NA London




In the review of this file this item was removed because access to it is

restricted.       Restrictions    on records in the National Archives are stated in

general and specific record group restriction statements which are available

for examination.       The item identified above has been withdrawn because it

contains:




                                    X Security-Classified Information




NND :    957307                                 WITHDRAWN: 12/12/94        by: PMK


FOIA RETRIEVAL #: 957307 00002 00005




                                                                                     000035
                            Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 45 of 66
                              WIT H D RAW A L          NOT ICE


"      03 8                                                          TAB   #:         15

     Y: POW Desk                                                    001 / 0012 / S /

                                                                   COPIES/PPS /CLASS /SPECMARK

                6

                                          ACCESS RESTRICTED

e ite m identified below has been withdrawn from this file:



                Folder Title:            A16 -2/26.27.8   Prisons .. .

                Document Date :          15/07/55

                Document Ser .#:




                                   IR                     Fr CIA




    t h e r e v i e w of t h is file this item was removed because access to it is

    t r i ct ed .   Restrictions        on records in the National Archives are stated in

    eral and specific record group restriction statements which are available

     exa mi n a t i o n .   The item identified above has been withdrawn because it

    t ai ns :




                                         x   Security-Classified Informat ion




         957307                                      WITHDRAWN: 12 /12 /94      ' b y : PMK


       RETRI EVAL # : 957307 00006 00015




                                                                                              000036
                         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 46 of 66
                              WIT H D RAW A L          NOT ICE


RG :     038                                                        TAB #:       20

ENTRY: POW Desk                                                     001 / 0002 / S /

                                                                   COPIES/PPS/CLASS/SPECMARK

BOX:              6

                                          ACCESS RESTRICTED

Th e item identified below has been withdrawn from this file:



                  Folder Title:          A16-2/26.27.8    Prisons ...

                  Document Date:          28/03/55

                  Document Ser.#:




                                   IR                     Fr CIA




 n the review of this file this item was removed because access to it is

re s t r i c t e d .   Restrictions     on records in the National Archives are stated in

gen e r a l and specific record group restriction statements which are available

fo r examination.           The item identified above has been withdrawn because it

cont a i n s :




                                         X Security-Classified Information




NND :      957307                                    WITHDRAWN : 12/12/94    by: PMK


FO I A RETRIEVAL #: 957307 00006 00020




                                                                                          000037
                        Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 47 of 66

                             WIT H D RAW A L           NOT ICE


. G:    038                                                        TAB    #:        7

ENTRY: POW Desk                                                   001 / 0004 / C /

                                                                 COPIES/PPS/CLASS/SPECMARK

 OX:             7
                                          ACCESS RESTRICTED

7he item identified below has been withdrawn from this file:



                 Folder Title:            Prisons & Camps - USSR #2

                 Document Date:           15/05/53

                 Document Ser.#:




                                  Rpt                     Re: POW Camps




 n the review of this file this item was removed because access to it is

 es t r i c t e d .   Restrictions      on records in the National Archives are stated in

 ene r a l and specific record group restriction statements which are available

 or examination.           The item identified above has been withdrawn because it

 ont a i n s :




                                         X Security-Classified Information




          957307                                     WITHDRAWN: 12/12/94       by : PMK


        RETRIEVAL #: 957307 00007 00007




                                                                                          000038
                   Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 48 of 66
                          WIT H D RAW A L            NOT ICE


RG:     038                                                      TAB   #:        8

ENTRY: POW Desk                                                 001 / 0002 / C /

                                                               COPIES/PPS/CLASS/SPECMARK
BOX:          7

                                        ACCESS RESTRICTED

The item identified below has been withdrawn from this file:



              Folder Title:             Prisons & Camps - USSR #2

              Document Date :           12/05/53

              Document Ser .#:




                                Rpt




In the review of this file this item was removed because access to it is

restricted.       Restrictions        on records in the National Archives are stated in

general and specific record group restriction statements which are available

for examination.       The item identified above has been withdrawn because it

contains:




                                       X Security-Classified Information




NND :   957307                                     WITHDRAWN: 12/12/94      by: PMK


FOIA RETRIEVAL # : 957307 00007 00008




                                                                                      000039
                  Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 49 of 66
                         WIT H D RAW A L           NOT ICE


RG:    038                                                     TAB   #:       12
ENTRY: POW Desk                                               001 / 0001 / C /

                                                             COPIES/PPS/CLASS/SPECMARK
BOX:         7

                                      ACCESS RESTRICTED

The item identified below has been withdrawn from this file:



             Folder Title:            Prisons & Camps - USSR #2

             Document Date:           31/03/53

             Document Ser.#:




                              Rpt




In the review of this file this item was removed because access to it is

restricted.      Restrictions       on records in the National Archives are stated in

general and specific record group restriction statements which are available

for examination.      The item identified above has been withdrawn because it

contains:




                                     X Security-Classified Information




NND:   957307                                    WITHDRAWN: 12/12/94      by: PMK


FOIA RETRIEVAL #: 957307 00007 00012




                                                                                    000040
                        Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 50 of 66
                           WIT H D RAW A L            NOT ICE


G:     038                                                        TAB   #:       14

NTRY: POW Desk                                                   001 / 0002 / C /

                                                                COPIES/PPS/CLASS/SPECMARK
 x~             7

                                         ACCESS RESTRICTED

 e item identified below has been withdrawn from this file:



                Folder Title:            Prisons & Camps - USSR #2

                Document Date:           04/03/53

                Document Ser.#:




                                 Rpt




     t h e review of this file this item was removed because access to it is

 st r i c t e d .   Restrictions       on records in the National Archives are stated in

 ne r a l and specific record group restriction statements which are available

 r examination.          The item identified above has been withdrawn because it

 nt a i n s :




                                        X Security-Classified Information




        957307                                      WITHDRAWN: 12/12/94      by: PMK


 IA RETRIEVAL #: 957307 00007 00014




                                                                                         000041
                  Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 51 of 66
                         WIT H D RAW A L           NOT ICE


RG:    038                                                     TAB   #:       15

ENTRY: POW Desk                                               001 / 0002 / S /

                                                             COPIES/PPS/CLASS/SPECMARK

BOX:         7

                                      ACCESS RESTRICTED

The item identified below has been withdrawn from this file:



             Folder Title:            Prisons & Camps - USSR #2

             Document Date:           17/02/53

             Document Ser.#:




                              Rpt




In the review of this file this item was removed because access to it is

restricted.      Restrictions       on records in the National Archives are stated in

general and specific record group restriction statements which are available

for examination.      The item identified above has been withdrawn because it

contains:




                                     X Security-Classified Information




NND:    957307                                   WITHDRAWN: 12/12/94      by: PMK


FOIA RETRIEVAL #: 957307 00007 00015




                                                                                    000042
                              Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 52 of 66

                                  WIT H D RAW A L           NOT ICE


          03 8                                                           TAB   #:       16

         Y: POW Desk                                                    001 / 0002 / C /

                                                                       COPIES/PPS/CLASS/SPECMARK

                   7

                                               ACCESS RESTRICTED

  .e it e m identified below has been withdrawn from this file:



                   Folder Title:               Prisons & Camps - USSR #2

                  Document Date:               19/02/53

                  Document Ser.#:




                                       Rpt




     the review of this file this item was removed because access to it is

 e st r i ct ed .      Restrictions          on records in the National Archives are stated in

~ ene r a l      and specific record group restriction statements which are available

 o r e x a mi n a t i o n .     The item identified above has been withdrawn because it

 on t a i n s :




                                              x   Security-Classified Information




   oJ:     957307                                         WITHDRAWN: 12/12/94       by: PMK


    rl   RETRI EVAL # : 957307 00007 00016




                                                                                               000043
                         Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 53 of 66
                             WIT H D RAW A L           NOT ICE


G:      038                                                         TAB   #:       54
~NTRY :     POW Desk                                               001 / 0004 / C /

                                                                  COPIES/PPS/CLASS/SPECMARK
OX,:             7

                                          ACCESS RESTRICTED

  e item identified below has been withdrawn from this file :



                 Folder Title:            Prisons & Camps - USSR - #3

                 Document Date:           01/02/54

                 Document Ser.#:




                                  Rpt




     the review of this file this item was removed because access to it is

 es t r i c t e d .   Restrictions      on records in the National Archives are stated in

 ene r a l and specific record group restriction statements which are available

or examination.            The item identified above has been withdrawn because it

ont a i n s :




                                         x   Security-Classified Information




          957307                                     WITHDRAWN: 12/12/94       by: PMK


 a l A RETRIEVAL #: 957307 00007 00054




                                                                                          000044
                   Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 54 of 66




RG :    l.'f                                                              TA B #:      1/1

ENTRY ;        Sl', ,-.I- r;.f " ,,~1   ( "I"' Jr '                        2"Z. ;      SZ- f     S
                                                                         CO P IE S /-PP~ / CLASS.
BOX:      15

                                               ACCESS RESTR ICTE D

The i t e m ident i fied b e l ow has b e en wi t h d rawn from t h i s                           fil e:

                Fi l e Design a t i o n                                                         /'tS?~Y?C

                                        nate                           ('1~   0
                                        From

                                          To                         -
I n t h e rev iew o f this t il e t h i s i t e m wa s r emoved because acce s s t o

i t    1 s r e s t r ic t ed.           Res t r ictions o n r e c o r d s i n t h e Nati ona l

Arc hi ve s are stated i n genera l and spec if i c reco rd grou p

restr i c tion s t a t e me nt s whic h are ava i l ab le f or examina t i o n.                              The

item i d e n t i fi e d above h a s been wi t hd rawn because i t con ta ins:

                                                      ~s e c u rlty-Cl a s s i f i ed In f o r mat i on
                                                      o   Ot herw i se Re stri c ted I n f ormat ion




               ;t!,vo f 1f.J            0 1)
Autho .tT t y                                                                 Da t e

                                                                 Wit hdrawn by __- '' ' ' "'"' -        __




                                                                                             N, FQ"" 14000 15 _921   is:
                                                                                                                   000045
                                                                                                                     ~
            Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 55 of 66



                   WITHDRAWAL NOTICE

RG: 341                                                          «iu»
           - Records of Headquarters U.S. Air Force (Air Staff) ,'"        7SGJ
Box: 00499    Withhold Box: 234 Withold Folder: 3 Document: 13
Series:

Copies: 1     Total Pages:'-28-~V


                   ACCESS RESTRICTED

The item identified below has been withdrawn from this file:

           Folder Title: AF 215807
           Document Date: 08-10-1950
           Document Type: Intelligence Report
           Special Media:
           From:
           To:


Subject:           AERIAL PHOTOGHRAPHS TABBED WITH DOCUMENTS


In the review of this file this item was removed because access to it is
restricted. Restrictions on records in the National Archives are stated in
general and specific record group restriction statements which are available
for examination.



NND: 57565
Withdrawn: 05-09-2011          by: ANDC

RETRIEVAL #: 57565 00499 234 313
System DoclD: 31397954




                                                                                  000046
      Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 56 of 66




APPENDIX A: KOREAN WAR POW/MIA NAMES

Adams, John Howard U.S. Air Force Captain MIA 6/10/1952
Akin, Rolan Maurice U.S. Air Force Captain POW 9/12/1951
Allen, Billy James Army Sergeant First Class MIA 12/6/1950
Allison, James Leonard U.S. Marine Corps Corporal KIA 11/28/1950
Arms, John Walter U.S. Air Force 1st Lieutenant MIA 6/5/1953
Arredondo, Isidore Castillo Army Corporal POW 1/8/1952
Ashley, Gilbert Lamour U.S. Air Force Captain POW 1/29/1953
Asla, Felix Jr. U.S. Air Force Major MIA 8/1/1952
Barnett, Carl George Jr. U.S. Air Force 1st Lieutenant MIA 9/26/1951
Beardall, Harold Martyn U.S. Airforce Captain POW 5/21/1951
Bell, Donald Edwin U.S. Air Force 1st Lieutenant MIA 1/26/1952
Bell, William John U.S. Air Force 1st Lieutenant MIA 10/7/1952
Bibb, Robert Paul Army Master Sergeant MIA 7/20/1950
Bigham, Donald Gaile U.S. Air Force Captain POW 11/9/1951
Black, Wayne Forrest U.S. Air Force Captain MIA 10/23/1951
Brennan, John Charles U.S. Air Force Airman Third Class MIA 11/14/1952
Boyd, Harold Russell Army Sergeant MIA 2/12/1951
Boyle, Clarence Edward U.S. Air Force 1st Lieutenant MIA 7/1/1951
Brown, James Benjamin U.S. Marines Corps Captain MIA 5/30/1953
Button, Leonard Wayne Army 1st Lieutenant MIA 5/13/1953
Bushroe, Sterling Joseph U.S. Air Force 1 Lieutenant MIA 9/11/1951
Carey, James Desmond U.S. Air Force Lieutenant MIA 3/24/1952
Cawley, Lee R. Army Corporal MIA 2/13/1951
Cherry, Clarence Martin U.S. Air Force Staff Sergeant MIA 9/9/1950
Cochran, Billy Edward U.S. Navy Lieutenant Junior Grade POW 6/14/1951
Cowden, Richard Merlin U.S. Air Force 1st Lieutenant KIA 3/9/1953
Crone, William Delbert U.S. Air Force Captain MIA 6/18/1951
Crutchfield, James Henry U.S. Marines Corps Major KIA 11/4/1951
Culbertson, Gene Alan U.S. Air Force Captain MIA 2/23/1953
Davis, Ramon Rodrick U.S. Air Force Captain MIA 10/5/1950
Delacy, Arthur Donald U.S. Marine Corps 1st Lieutenant MIA 10/7/1951
Derosier, Albert Paul U.S. Air Force Captain MIA 9/12/1951
Desautels, Richard G. Army Sergeant POW 12/1/1950
Gahan, John William U.S. Air Force Airman First Class MIA 11/30/1950
Dougherty, Joseph Stephen U.S. Air Force Staff Sergeant MIA 10/23/1951
Duer, Victor Leroy U.S. Air Force Captain POW 4/30/1952
Dumas, Roger Armand Army Corporal POW 11/4/1950



                                                                         000047
      Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 57 of 66




Duncan, James Harold U.S. Air Force Staff Sergeant POW 9/9/1950
Escalle, Jimmy Louis U.S. Air Force 1st Lieutenant MIA 6/19/1953
Fincher, Deltis Herman U.S. Air Force Major MIA 8/22/1952
Fischer, Jack Stewart U.S. Marine Corps Private MIA 10/27/1950
Frank, William Arthur Army Private First Class MIA 12/3/1950 000018
Glasser, Gerald William Army Sergeant POW 5/18/1951
Grisham, David Howard U.S. Air Force Captain MIA 9/3/1950
Guilfoyle, Cornelius Patrick U.S. Air Force Captain MIA 4/7/1952
Gunther, Charles William U.S. Air Force Captain KIA 6/19/1953
Guthrie, Edward Sheldon U.S. Air Force 1st Lieutenant MIA 11/14/1952
Harker, Charles Abbott U.S. Air Force 1st Lieutenant MIA 5/3/1953
Haskett, William Thomas U.S. Air Force Captain MIA 4/14/1951
Hawkins, Luther Reid U.S. Air Force Captain MIA 5/24/1952
Heise, Arthur U.S. Air Force Captain MIA 1/10/1953
Helton, Thomas Luke U.S. Air Force Captain MIA 4/16/1951
Holz, Scott Anderson U.S. Air Force 1st Lieutenant MIA 4/7/1952
Henry, Robert Elmer U.S. Air Force 1st Lieutenant MIA 7/23/1952
Ishida, Hidemaro Saito U.S. Air Force Airman Second Class POW 1/29/1953
Jacobs, Harrison Chase U.S. Air Force 1st Lieutenant POW 12/27/1950
Jacobson, Paul Joseph U.S. Air Force 1st Lieutenant MIA 2/12/1953
Jensen, Morton Henry U.S. Air Force Technical Sergeant MIA 11/19/1952
Jones, James Lewis U.S. Air Force Airman First Class POW 4/7/1951
Keene, Kassel Monford U.S. Air Force Major MIA 11/19/1952
Karpowicz, Jerome U.S. Air Force Airman First Class MIA 5/17/1953
Kepford, Joseph Clarence U.S. Air Force Captain MIA 10/7/1950
Knott, Gerald Wesley U.S. Air Force 2nd Lieutenant KIA 7/20/1953
Laier, Robert Holmes U.S. Air Force Captain POW 6/19/1951
Lane, John Francis U.S. Air Force Captain MIA 5/20/1952
Larkin, Hugh Francis U.S. Air Force Captain MIA 12/5/1951
Layton, Laurence Coe U.S. Air Force 1st Lieutenant MIA 9/2/1951
Lewis, Wayne Edwin U.S. Air Force Airman First Class MIA 3/22/1952
Logan, Samuel Porter U.S. Air Force Major POW 9/9/1950
Long, Joseph Sheldon U.S. Air Force Major MIA 4/7/1952
Lovett, Charles Earnest Army Corporal MIA 7/19/1950
Mandra, Philip Vincent U.S. Marine Corps Sergeant MIA 8/7/1952
Martin, Dominique Kenneth U.S. Air Force 1st Lieutenant MIA 5/5/1952
Martin, Robert Lee U.S. Air Force 1st Lieutenant MIA 8/24/1951
Mast, Clifford Henry U.S. Air Force Staff Sergeant MIA 7/4/1952
McDonough, Charles Edward U.S. Air Force Major POW 12/4/1950



                                                                       000048
      Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 58 of 66




Miles, William T. Army Sergeant First Class MIA 7/8/1951
Mooradian, Ara U.S. Air Force Captain MIA 10/23/1951
Moreland, Harry Drinnen Army Captain POW 10/27/1952
Myers, Thomas Ellis U.S. Air Force Major MIA 10/2/1950
Neal, Frank Allen Army Private First Class MIA 7/28/1950
Niemann, Robert Frank U.S. Air Force 1st Lieutenant MIA 4/12/1953
Odenbaugh, Thomas Donald U.S. Marine Corps 1st Lieutenant MIA 9/9/1950
Olsen, Arthur Robert U.S. Air Force 1st Lieutenant MIA 1/29/1953
O’Meara, James Joseph U.S. Air Force Airman Second Class MIA 1/29/1953
O’Neal, Julius Elliot U.S. Air Force Lieutenant Colonel MIA 10/23/1951
Padilla, Alexander Beck U.S. Air Force Captain MIA 10/9/1950
Palmer, Alford Cleve U.S. Air Force 1st Lieutenant MIA 9/5/1952
Parham, Charles Easton U.S. Air Force Airman 1st Class MIA 11/25/1951
Pincus, Herbert U.S. Air Force 1st Lieutenant MIA 10/7/1952
Pope, James Dean U.S. Air Force Airman Second Class MIA 1/29/1953
Pratt, Charles William U.S. Air Force Captain MIA 11/8/1951
Reid, Elbert Josephus U.S. Air Force Staff Sergeant MIA 6/10/1952
Reitsma, Donald Ray U.S. Air Force 1st Lieutenant MIA 12/22/1952
Rhinehart, Charles Walter U.S. Air Force 1st Lieutenant MIA 1/29/1952
Rosenvall, Richard Blaine U.S. Air Force 1st Lieutenant MIA 10/6/1952
Rountree, Fred Brinson U.S. Air Force Captain MIA 1/14/1951
Rudolph, Allan Keith U.S. Air Force 1st Lieutenant MIA 6/19/1953
Selman, Clifford Gene U.S. Air Force 1st Lieutenant MIA 5/17/1953
Shaddick, John Philip U.S. Air Force 1st Lieutenant MIA 1/29/1953
Southerland, John Edward U.S. Air Force 1st Lieutenant MIA 6/6/1953
Sowles, Lewis W. Army Sergeant First Class MIA 11/30/1950
Spath, Charles Ray U.S. Air Force Captain POW 2/3/1952
Spence, Marvin James U.S. Air Force Major MIA 9/9/1950
Stauffer, Bill James U.S. Air Force 2nd Lieutenant MIA 1/26/1953
Stein, Richard James U.S. Marine Corps Private First Class KIA 11/28/1950
Stevenson, Frank James U.S. Air Force Airman Third Class MIA 1/29/1953
Stopa, Dewey, U.S. Air Force 1st Lieutenant KIA 1/29/1953
Strykowsky, Leonard U.S. Navy Aviation Electronics Technician 8/22/1956
Tahsequah, Meech U.S. Air Force Lieutenant Colonel MIA 12/6/1950
Tatarakis, George G. Army Sergeant MIA 2/19/1952
Thompson, Charles Russell, U.S. Air Force 1st Lieutenant MIA 11/25/1951
Torres, George Army Sergeant MIA 12/2/1950
Trantham, Archie Peyton U.S. Air Force Captain MIA 6/5/1952
Turberville, Jack Howard U.S. Air Force 1st Lieutenant MIA 11/18/1952



                                                                       000049
       Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 59 of 66




Van Fleet, James Alward U.S. Air Force Captain MIA 4/4/1952
Van Voorhis, Paul Edward U.S. Air Force Captain MIA 1/12/1953
Van Wees, Ronald D. Army Corporal MIA 11/30/1952
Voss, William Anthony U.S. Air Force 1st Lieutenant MIA 7/16/1953
Walters, Kenneth E. Army Private First Class MIA 12/6/1950
Wing, Elmer V. Army Corporal MIA 10/5/1952
Ziegler, Joseph Patrick U.S. Air Force 1st Lieutenant MIA 4/23/1953
Zimmerlee, John Henry U.S. Air Force Captain MIA 3/22/1952




                                                                        000050
       Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 60 of 66




APPENDIX B: COLD WAR POW/MIA INCIDENTS AND NAMES

A.   On April 8, 1950, a U.S. Navy PB4Y2 Privateer aircraft flying out of
Wiesbaden, Germany, was shot down by Soviet fighters over the Baltic Sea.
The entire crew of 10 remains unaccounted for.
     1.     AT1 Frank L. Beckman
     2.     AL3 Joseph J. Bourassa
     3.     ENS Tommy L. Burgess
     4.     AD 1 Joseph H. Danens
     5.     LT John H. Fette
     6.     CT3 Edward J. Purcell
     7.     LTJG Robert D. Reynolds
     8.     AN Joseph N. Rinnier
     9.     LT Howard W. Seeschaf
     10. AD 1 Jack W. Thomas

B.    On November 6, 1951, a U.S. Navy P2V Neptune aircraft was shot down
over the Sea of Japan. The entire crew of 10 remains unaccounted for.
      1.    LT Judd C. Hodgson
      2.    LT Sam Rosenfeld
      3.    ENS A. Smith
      4.    AO1 Reuben S. Baggett
      5.    AD1 Paul R. Foster
      6.    AT1 Erwin D. Raglin
      7.    AL2 Paul G. Juric
      8.    AT2 William S. Meyer
      9.    AL2 Ralph A. Wiger, Jr.
      10. AD3 Jack Lively

C.    On June 13, 1952, a U.S. Air Force RB-29 aircraft stationed at Yokota Air
Base, Japan, was shot down over the Sea of Japan. The entire crew of 12
remains unaccounted for.
      1.    Maj. Samuel N. Busch
      2.    Capt. Samuel D. Service
      3.    Capt. James A. Sculley
      4.    1st Lt. Robert J. McDonnell
      5.    Master Sgt. William R. Homer
      6.    Master Sgt. David L. Moore
      7.    Staff Sgt. William A. Blizzard



                                                                           000051
       Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 61 of 66




      8.    Staff Sgt. Miguel W. Monserrat
      9.    Staff Sgt. Eddie R. Berg
      10.   Staff Sgt. Leon F. Bonura
      11.   Staff Sgt. Roscoe G. Becker
      12.   Airman 1st Class Danny H. Pillsbury

D.    On October 7, 1952, a U.S. Air Force RB-29 aircraft stationed at Yokota
Air Base, Japan was shot down north of Hokkaido Island, Japan. Of the eight
crewmen on board, seven remain unaccounted for.
      1.     Paul Eugene Brock, 1st Lt
      2.     Samuel Albion Colgan, S Sgt
      3.     John Robertson Dunham CPT
      4.     Eugene Minot English Capt
      5.     John Arthur Hirsch S Sgt
      6.     Fred Grady Kendrick A2C
      7.     Frank Eugene Neail A2C
      8.     Thomas Gerald Shipp A1C

E.   On January 18, 1953, a U.S. Navy P2V aircraft with 13 crewmen aboard
was shot down by the Chinese, in the Formosa Straits. Six crew members
remain unaccounted for.
     1.    Dwight C. Angell P03
     2.    Ronald A. Beahm AT3
     3.    Clifford R. Byars PH1
     4.    Willliam F. McClure AT3
     5.    Lloyd Smith AD3

F.    On July 29, 1953, a U.S. Air Force RB-50 aircraft stationed at Yokota Air
Base, Japan, was shot down over the Sea of Japan. Of the 17 crew members on
board, 14 remain unaccounted for.
      1.    Frank Ernest Beyer 1LT
      2.    Edmund J. Czyz 1LT
      3.    Donald Wayne Gabree SSG
      4.    Roland Edgar Goulet A1C
      5.    Donald G. Hill SSG
      6.    James Gordon Keith CPT
      7.    Earl W. Radlein
      8.    Charles J. Russell
      9.    Warren J. Sanderson 1LT



                                                                           000052
       Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 62 of 66




      10.   Robert E. Stalnaker CAPT
      11.   Francisco J. Tajeda MAJ
      12.   John C. Ward CAPT
      13.   Lloyd C. Wiggins CAPT
      14.   James E. Woods

G.    On April 17, 1955, a U.S. Air Force RB-47 aircraft based at Eielson Air
Base, Alaska, was shot down near the southern point of Kamchatka, Russia.
The entire crew of three remains unaccounted for.

      1.    Robert N. Brooks Major
      2.    Lacie C. Neighbors Captain
      3.    Richard E. Watkins Captain

H.    On August 22, 1956, a U.S. Navy P4M aircraft was shot down off the
coast of China. Of the 16 crew members on board, 12 remain unaccounted for.
      1.    Donald Wayne Barber AT2
      2.    Warren Edgar Caron AO2
      3.    James Brayton Deane
      4.    Francis Arthur Flood LTJG
      5.    William Michael Humbert A023
      6.    Milton Hutchinson
      7.    Harold Edwin Lounsbury AD1
      8.    Carl Edwin Messinger AT2
      9.    Wallace Winslow Powell AE2
      10. Donald Eugene Sprinkle
      11. Leonard Strykowsky AT2
      12. Lloyd Lawayne Young

I.    On September 10, 1956, a U.S. Air Force RB-50 aircraft based at Yokota
Air Base, Japan, with a crew of 16, was lost in Typhoon Emma over the Sea of
Japan. The entire crew remains unaccounted for.
      1.     Palmer D. Arrowood TSGT
      2.     John Edward Beisty A2C
      3.     Bobby Ray Davis T Sgt
      4.     Lorin C. Disbrow
      5.     William H. Ellis A/2C
      6.     Wayne J. Fair A1C
      7.     Rodger A. Fees Capt



                                                                            000053
       Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 63 of 66




      8.    Raymond D. Johnson SGT
      9.    Richard T. Kobayashi 2LT
      10.   Harry S. Maxwell A1C
      11.   William J. McLaughlin CAPT
      12.   Peter J. Rahaniotes 1LT
      13.   Leo J. Sloan
      14.   Paul W. Swinehart SGT
      15.   Pat Partridge Taylor CAPT
      16.   Theodorus J. Trias SGT

J.   July 1, 1960, a U.S. Air Force RB-47 aircraft stationed at RAF Brize
Norton, England, was shot down over the Barents Sea. Of the six crew
members on board, three remain unaccounted for.

      1.    Eugene E. Posa MAJ
      2.    Oscar L. Goforth CAPT
      3.    Dean B. Phillips CAPT

K.    On December 14, 1965, a U.S. Air Force RB-57 aircraft was lost over the
Black Sea, flying out of Incirlik Air Base, Turkey. The entire crew of two
remains unaccounted for.
      1.     Lester L. Lackey MAJ
      2.     Robert Yates

L.   On April 15, 1969, a U.S. Navy EC-121 aircraft was shot down by North
Korean fighters. Of the 31 men on board, 29 remain unaccounted for.
     1.     Louis F. Balderman PO1
     2.     Stephen C. Chartier PO1
     3.     Bernie L. Colgin PO1
     4.     Ballard F. Connors PO1
     5.     Gary R. Ducharme PO3
     6.     John Dzema LT
     7.     Dennis B. Gleason LT
     8.     Gene K. Graham PO3
     9.     Laverne A. Greiner CPO
     10. Dennis J. Horrigan PO2
     11. Richard H. Kinkaid PO2
     12. Hugh M. Lynch GSGT
     13. Marshal H. McNamara CPO



                                                                            000054
 Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 64 of 66




14.   Timothy McNeil ATR2
15.   John A. Miller PO3
16.   James H. Overstreet LCDR
17.   Peter P. Perrottet LT
18.   John H. Potts PO1
19.   Richard T. Prindle Seaman
20.   Frederick A. Randall PO2
21.   James L. Roach PO1
22.   John H. Singer LT
23.   Richard E. Smith CPO
24.   Phillip D. Sundby PO3
25.   Robert J. Sykora LTJG
26.   Robert Frank Taylor LT
27.   Stephen J. Tesmer PO2
28.   Norman E. Wilkerson LTJG
29.   David M. Willis, P03




                                                                  000055
                   Case 1:20-cv-01735-RCL Document 1 Filed 06/25/20 Page 65 of 66



                                                                                       .----
                                                                     U.S. Postal Service"                                            ." _
                                                                                                                                              .   .   -,-.,'. ~      ,.:i
                                                                     CERTIFIED MAIL®RECEIPT :
                                                            <0       Domestic Mall Only- . - :\                       .-             .
                                                            rn
                     WATERGATE                              r-
              2512 VIRGINIA AVE NW                          ...D
            WASHINGTON . DC 20037-9997
                                                            ~      Certified MaltFee
                                                                                                                                            USE
                    104936-0287                                     .3 .55                                                                              0287
                    (800)275-8777
                04/ 21/ 2020 03:54 PM                       o Ik~=~==::-;:;'-'::;-;;~~;;l
                                                            rn                                                                                             17
                                                                                                                                                  Postmark
                                                                                                                                                    Here
   ------- ---- ------- --- -- ---- --- ------------
  Producl                   Ow       Unit        Pri ce
                                   Pri ce                                                  $2 . 60
  ----------- --------- ------------- --- ._----
  Flr sl-Class Mal ll       1      $2.60         $2.60
  Large Envel ope
        Womesl lc)
        (COLLEGE PARK. Mo 20740)                                   '$iiBiJi"iiriiAjjCfio:;o;PO·1Ji,x·f/O ···················__·····__·__·                 __            __..
        (Weighl:0 Lb 8. 40 02)
        (Esl imaled Deli ver y Dale)                               tifY, ·s;aiiJ~zip+4 ······ ·
                                                                                                .. ...... ................ ... ... .. ... .. ... ... ..... .. .. .......... .
        (Fri day 04/24/2020)
  Cerl if ied                                    $3.55                                                                                   ,. ', .
       (USPS Cerli f led Mai I #)
       (70160750000103886738)
 PMI-Day                   1       $8.70        $8.70
       Womesl ic)
       (CHANTILLV. VA 20151)
       (Weight :2 Lb 0.40 02)
       (Expecled Oel lver y Day)
      (W  ednesday 04/ 22/ 2020)
      (USPS Tracking #)
      (9505 5141 5062 011 2 41 84 57)
 Insurance                                      $0. 00
      (Up t o $50.00 included)
 ---- ------- ---- --- --- ---- --- ------- ---- -- -
 Total:                                        $14.85
 ---- ---- ------- ----- ----- -- -- -- ----- ---- --
---- -- -- -- ----- -- --- -- --- -- -- - --- ------- --
Credit Card Remi td                               $1 4.85
     (Card Name:AMEX)
     (Account #:XXXXXXXxXXX2000)
     (Approval #:868189)
     (Transact ion #:744)
     (AID: AOo000002501 0801                    Chip)
     (AL:AMERICAN EXPRESS)
     (PI N:Not Required)
---- -- ----- -- --- -- --- - ------------------ --
Text your t racking number t o 28777
(2USPS) t o get the lat esl sta tus .
St andard Message and Oata rates may
apply. You may also visi t www.usps .com
USPS Tracking or cal l 1-800-222-1811.

Save this receip t as evidence of
insurance . For informati on on ti li ng
an insurance cl aim go to
htt ps:/ / www .usps .com/he lp/ clalms .htm
             Pre view your Mall
           Track your Packages
           Sign up for FREE ~
        www. intormeddellvery.com                                                                           Exhibit 2
6/20/2020              Case 1:20-cv-01735-RCL Document     1 Filed
                                               USPS.com® - USPS        06/25/20
                                                                Tracking® Results Page 66 of 66
            ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…



   USPS Tracking
                                              ®                                                                 FAQs   




                                                    Track Another Package                     +




                                                                                                              Remove   
   Tracking Number: 70160750000103886738

   Your item was delivered to the front desk, reception area, or mail room at 10:07 am on April 23,
   2020 in COLLEGE PARK, MD 20740.




                                                                                                                       Feedback
     Delivered
   April 23, 2020 at 10:07 am
   Delivered, Front Desk/Reception/Mail Room
   COLLEGE PARK, MD 20740




                                                                                                                 
       Tracking History


       April 23, 2020, 10:07 am
       Delivered, Front Desk/Reception/Mail Room
       COLLEGE PARK, MD 20740
       Your item was delivered to the front desk, reception area, or mail room at 10:07 am on April 23, 2020 in
       COLLEGE PARK, MD 20740.



       April 22, 2020, 5:11 pm
       Delivery Attempted - No Access to Delivery Location
       COLLEGE PARK, MD 20740



       April 22, 2020, 9:03 am
       Arrived at Unit
       COLLEGE PARK, MD 20740


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70160750000103886738%2C                   1/2
